BALISOK & KAUFMAN, PLLC
251 Troy Avenue
Brooklyn, New York 11213
Phone: (718) 928-9607
Fax: (718) 534-9747
Proposed Attorneys for the Debtor and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:                                                        Chapter 11

        JUAN ALFARO DESIGN, INC.,                             Case No. 19-42177-cec

                                             Debtor.
----------------------------------------------------------X

    DECLARATION IN SUPPORT OF MOTION FOR HEARING ON SHORTENED
        NOTICE TO CONSIDER THE DEBTOR’S FIRST DAY MOTIONS

        Joseph Y. Balisok, Esq., declares the following under the penalty of perjury pursuant to

11 U.S.C. § 1746:

    1) I am a principal of the law firm of Balisok & Kaufman, PLLC, proposed counsel for Juan

        Alfaro Design, Inc. (the “Debtor”), and as such I am fully familiar with the facts and

        circumstances of this case.

    2) I make this declaration in support of Debtor’s motion for an Order scheduling a hearing

        on shortened notice pursuant to Bankruptcy Rule 9006(c) to consider the Cash Collateral

        Motion to enable the Debtor to use Cash Collateral to pay various parties in the ordinary

        course of business; the Employee Wage Motion is to enable it to pay post-petition

        employee wages; the Insurance Motion is to enable the Debtor to maintain continuous

        business insurance programs; the Utilities Motion to prohibit utility companies from

        discontinuing utility services; and the Critical Vendors Motion to pay pre-petition debts

        to critical vendors (collectively, the “First Day Motions”).



                                                        1
3) This case was commenced on April 10, 2019, by filing a voluntary Chapter 11 petition.

4) The Debtor is a boutique metal fabrication company servicing clientele in the New York

   City area. The Debtor maintains its offices at 183 King Street in Brooklyn.

5) The successful conclusion of this Chapter 11 case requires that the Debtor continue its

   operations unabated, to use cash collateral, to use its existing bank accounts, to maintain

   employees, to maintain uninterrupted utility services, to retain uninterrupted insurance

   policies, and be able to reimburse critical vendors.

6) A key to operating the business as usual is the ability to use cash collateral to pay various

   parties in the ordinary course of business.

7) A key to operating the business as usual is the ability to maintain continuous insurance

   policies.

8) A key to obtaining good and cooperative employees is the ability to pay them in full and

   on time. The payroll is normally made every Friday and covers the period extending from

   the previous Monday through Friday.

9) The proposed payment of wages and salaries does not include any payments to the

   Debtor’s principal, Juan Alfaro, who does not receive wage compensation from the

   Debtor.

10) The Debtor plans to use the revenue generated from the employees to pay them their

   wages, so there is no jeopardy to the Debtor’s cash flow by making the proposed

   payment. As such, there is no prejudice to creditors if the Wage Motion is granted.

11) The business needs the use of utilities like lights and electricity to operate its business.

12) A key to retaining the business relationship of these critical vendors is to pay them the

   money owed to them. The details of the amount owed to them is set forth in the Critical



                                               2
      Vendors Motion, but essentially the total amount owed to the critical vendors is

      approximately $21,000.00, covering services by metal suppliers, gas suppliers and

      engineers.

   13) The Debtor has sufficient cash on hand to reimburse the critical vendors, so there is no

      jeopardy to the Debtor’s cash flow by making the proposed payment. As such, there is no

      prejudice to creditors if the Critical Vendors Motion is granted.

   14) Conversely, the negative impact on the business relationship between these vendors

      would be potentially devasting, and adversely affect the operations of the Debtor going

      forward.

   15) In light of the timing, the Debtor seeks the entry of an Order authorizing the Debtor to

      schedule an emergency hearing on shortened notice to consider the First Day Motions.


Dated: Brooklyn, New York                           /s/ Joseph Y. Balisok
       April 15, 2019                               Joseph Y. Balisok
                                                    BALISOK & KAUFMAN, PLLC
                                                    251 Troy Avenue
                                                    Brooklyn, New York 11213
                                                    Phone: (718) 928-9607
                                                    Fax: (718) 534-9747
                                                    Proposed Attorneys for the Debtor and
                                                    Debtor in Possession




                                                3
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:                                                      Chapter 11

JUAN ALFARO DESIGN, INC.,                                     Case No. 19-42177-cec

                                    Debtor.
----------------------------------------------------------X

  ORDER SCHEDULING HEARING TO CONSIDER THE DEBTOR’S FIRST DAY
MOTIONS FOR ENTRY OF AN ORDER AUTHORIZING DEBTOR TO I) USE CASH
 COLLATERAL, II) PAY POST-PETITION EMPLOYEES’ WAGES, III) MAINTAIN
BUSINESS INSURANCE PROGRAMS, IV) PROHIBIT UTILITY COMPANIES FROM
   DISCONTINUING UTILITY SERVICES, V) PAY PREPETITION DEBTS TO
 CRITICAL VENDORS, VII) PAY ACCRUED PREPETITION WAGES, SALARIES
                        AND WITHHOLDINGS

        Upon the motions of JUAN ALFARO DESIGN, INC (the “Debtor”) and the

Declaration of Joseph Y. Balisok, Esq. in support thereof (the “Scheduling Motion”), seeking to

shorten the notice period so that an expedited hearing may be held to consider the motions of the

Debtor to, enable the Debtor to use Cash Collateral to pay various parties in the ordinary course

of business; to enable it to pay postpetition employee wages; to enable the Debtor to maintain

continuous business insurance programs; to prohibit utility companies from discontinuing utility

services; to pay pre-petition debts to critical vendors (collectively, the “First Day Motions”); and

good and sufficient cause having been shown pursuant to Bankruptcy Rule 9006(c) to reduce and

shorten the regular notice period under Local Rule 9006-1 for consideration of the First Day

Motions; it is hereby

        ORDERED, that an initial hearing to consider the Wage Motion shall be held before the

Honorable Carla E. Craig, at the United States Bankruptcy Court for the Eastern District of New

York, located at 271 Cadman Plaza East, Brooklyn, New York in Courtroom 3529 on April

_____, 2019 at ______:00 ___.m. (the “Hearing”); and it is further
       ORDERED, that objections, if any, to the any of the Motions shall be filed with the Clerk

of the Bankruptcy Court through the Bankruptcy Court’s electronic case filing system

(“ECF”), with a courtesy copy delivered to Judge Craig, and served on counsel to the Debtor,

Balisok & Kaufman PLLC, 251 Troy Avenue, Brooklyn, NY 11213, Attn: Joseph Y. Balisok., so

as to be received no later than the commencement of the Hearing; and it is further

       ORDERED, that notice of the Hearing and the Motions shall be sufficient if, on the date

hereof, copies of this Order and the First Day Motions are sent by overnight delivery no later

than April _____, 2019 to (i) the United States Trustee; (ii) all persons who filed requests

for the notice with the Clerk of the Court; (iii) the twenty (20) largest creditors of the

Debtor; (iv) New York State Department of Taxation and the IRS; and (v) all creditors who have

filed UCC-1 financing statement which have not been canceled of record; and it is further

       ORDERED, that proof of service shall be filed on or before April ______, 2019.




Dated: Brooklyn, New York
       April _____, 2019

                                             HONORABLE CARLA E. CRAIG
                                             UNITED STATES BANKRUPTCY JUDGE
